In an action to foreclose a mortgage, the defendant James A. Packes, Jr., appeals (1) from an order of the Supreme Court, Rockland County (Nelson, J.), dated May 28, 2003, which granted the plaintiffs motion for summary judgment and denied his cross motion for leave to amend the answer and (2), as limited by his brief, from so much an order of the same court also dated May 28, 2003, as granted the plaintiffs motion to strike the answer and appointed a referee to compute the amount due under the note and mortgage.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
As the outstanding mortgage debt in dispute has been fully satisfied by the appellant’s payoff to the plaintiff on or about June 9, 2004, any determination by this Court will not affect the rights of the parties. The matter does not otherwise warrant invoking an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Accordingly, the appeals have been rendered academic.
The appellant’s remaining contentions are without merit. Florio, J.E, Santucci, Mastro and Spolzino, JJ., concur.